Name: Council Directive 73/403/EEC of 22 November 1973 on the synchronization of general population censuses
 Type: Directive
 Subject Matter: nan
 Date Published: 1973-12-17

 Avis juridique important|31973L0403Council Directive 73/403/EEC of 22 November 1973 on the synchronization of general population censuses Official Journal L 347 , 17/12/1973 P. 0050 - 0050 Greek special edition: Chapter 05 Volume 2 P. 0010 ++++COUNCIL DIRECTIVE OF 22 NOVEMBER 1973 ON THE SYNCHRONIZATION OF GENERAL POPULATION CENSUSES ( 73/403/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLE 213 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; WHEREAS THE COMMISSION NEEDS TO BE IN POSSESSION OF SUFFICIENTLY RELIABLE , DETAILED AND COMPARABLE DATA ON POPULATION , WORKING POPULATION , EMPLOYMENT , HOUSEHOLDS AND FAMILIES , IN ORDER TO FULFIL THE TASKS ASSIGNED TO IT BY THE TREATY , IN PARTICULAR ARTICLES 2 , 3 , 117 , 118 , 122 AND 123 THEREOF ; WHEREAS AT PRESENT GENERAL POPULATION CENSUSES DO NOT PROVIDE COMPARABLE DATA , SINCE THEY ARE NOT CONDUCTED AT THE SAME TIME ; WHEREAS PERIODIC EXHAUSTIVE SURVEYS OF THE POPULATION AND OF THE PRINCIPAL SOCIAL AND ECONOMIC CHARACTERISTICS AND FAMILY CIRCUMSTANCES INDIVIDUALS ARE INDISPENSABLE FOR THE STUDY AND DEFINITION OF REGIONAL POLICIES AFFECTING PARTICULAR SECTORS OF THE ECONOMY ; WHEREAS VARIOUS INTERNATIONAL ORGANIZATIONS , IN PARTICULAR THE UNITED NATIONS ORGANIZATION AND THE COUNCIL OF EUROPE RECOMMEND THAT SUCH CENSUSES SHOULD BE ORGANIZED AT THE BEGINNING OF EVERY DECADE ; WHEREAS A GENERAL POPULATION CENSUS REQUIRES LENGTHY PREPARATIONS , PARTICULARLY SINCE THE ADOPTION OF A COMMON PERIOD WILL REQUIRE LEGISLATIVE CHANGES IN SEVERAL COUNTRIES , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 MEMBER STATES SHALL CONDUCT A GENERAL POPULATION CENSUS ON A DATE BETWEEN 1 MARCH AND 31 MAY AND 1981 . ARTICLE 2 THE COMMISSION , IN COLLABORATION WITH THE COMPETENT AUTHORITIES OF THE MEMBER STATES , SHALL DRAW UP A PROGRAMME OF THE STATISTICAL TABLES TO BE PREPARED ON THE BASIS OF SUCH CENSUSES , COVERING CERTAIN DEMOGRAPHIC , PROFESSIONAL AND SOCIAL CHARACTERISTICS OF INDIVIDUALS , HOUSEHOLDS AND FAMILIES . UPON COMPLETION , THESE TABLES SHALL BE FORWARDED TO THE COMMISSION . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 22 NOVEMBER 1973 . FOR THE COUNCIL THE PRESIDENT J . KAMPMANN